The opinion of the court was delivered by
Smith, J.
The case appears to this court, to be one clear of difficulty. The act provides for a case, where a tenant or lessee for a term of years in the city and county of Philadelphia, with intent to, defraud his landlord, removes from the demised premises, and does not leave sufficient property or goods to pay at least three months’ rent, or refuses to give security for the payment of the rent, and to deliver up the possession of the premises; in which case, the act gives a remedy. But the case before us is not within the act; for the affidavit, warrant, and record of the proceedings do not state, either that the defendant had removed his goods, with intent to defraud his landlord, or that he is not in actual possession, t>r that he has removed from the premises, without leaving sufficient property thereon to secure the payment of at least three *76months’ rent; but it is assumed, that a lessee or tenant, who has not sufficient property to pay the rent, is within the act, although he may not, or has not removed his family or goods with a fraudulent intent, and although he continues in full and complete occupancy and possession by himself and family, and has on the premises all his personal property. This construction given by the justices to the act of assembly is wrong, and the Court of Common Pleas were right in reversing their judgment. The words in the act, “ if any lessee shall remove from such premises,” run through the whole act, and this fact of removal must appear to the justices,, and is necessary to give them jurisdiction. A lessee or tenant toho removes, and does not leave property sufficient to pay the rent, or give security for the payment thereof, if required, is within the provisions of the act; but a lessee or tenant, who continues in possession, who neither removes himself nor his goods, is not within the same» The judgment of the Court of Common Pleas is therefore affirmed.
Judgment affirmed.